USDC IN/ND case 2:20-cv-00092-PPS-JEM document 84 filed 02/17/21 page 1 of 8


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

MATRIX NORTH AMERICAN                            )
CONSTRUCTION, INC.,                              )
                                                 )
                     Plaintiff,                  )
                                                 )
       v.                                        )      2:20-CV-92-PPS-JEM
                                                 )
ADVANTAGE INDUSTRIAL SYSTEMS,                    )
INC., et al.,                                    )
                                                 )
                     Defendants.                 )

                                  OPINION AND ORDER

       Five former employees of Plaintiff, Matrix North American Construction, Inc.,

jumped ship after the company lost U.S. Steel, its biggest steel client, and they took with

them a treasure trove of documents to their next employer, Advantage Industrial

Systems, Inc. About six months after filing the complaint in this matter, Matrix filed

this Motion for Preliminary Injunction. [DE 53.] Despite the fact that AIS has turned

over thumb drives to a third-party forensic examiner which showed the stolen

information has largely not been accessed, Matrix still seeks an order that Defendants

may not use or rely upon any of Matrix’s confidential information or trade secrets and

for a forensic examination to identify any of Matrix’s information that remains in

Defendants’ possession, so it can be destroyed. Because I find that Matrix is not

suffering from irreparable harm, an injunction is not warranted.

                                   Factual Background

       I held a hearing in this matter on February 8, 2020, at which James Faroh, the

previous Vice President of Industrial and current Special Projects Advisor at Matrix,
USDC IN/ND case 2:20-cv-00092-PPS-JEM document 84 filed 02/17/21 page 2 of 8


testified at length. Matrix provides procurement, construction, maintenance and repair

services to energy and industrial markets in North America. Matrix’s steel business

used to consist of two main disciplines: steel maintenance and capital construction.

[Faroh Dec., DE 54-1, ¶ 10.] On the steel maintenance side, Matrix had two main

customers: U.S. Steel and ArcelorMittal. However, in the Fall of 2019, Matrix got into a

dispute with U.S. Steel over a project in Ohio, and on January 17, 2020, U.S. Steel

ordered Matrix off of the project and cut ties with Matrix. [Joint Stip. Of Fact, DE 78, ¶

34.] Matrix’s only other steel maintenance customer was ArcelorMittal. Because it

made no sense to maintain a whole division for steel maintenance when it only had one

customer, Matrix decided to get out of the steel maintenance business altogether. On

February 5, 2020, Matrix formally announced its decision to exit the steel maintenance

portion of its business in the United States. [Faroh Dec. ¶ 142.]

       At around the same time that the Matrix/U.S. Steel dispute in Ohio was

percolating, the 5 individual defendants in this case left Matrix to go to work for AIS.

Most of the individual defendants resigned from Matrix at the beginning of February

2020, and some like Steven Harker, II left earlier. It seems pretty clear that, perhaps

with the exception of Harker, the employees could see the writing on the wall that their

jobs would be in jeopardy if they stayed with Matrix. So they all left in short order at

around the same time. What is equally clear is that when they left, they took with them

to AIS a cache of documents including templates, information from the operations

handbook, pricing information, and forms that Matrix uses in its business. Matrix

argues that the five defendants leaving (and taking confidential information over to



                                             2
USDC IN/ND case 2:20-cv-00092-PPS-JEM document 84 filed 02/17/21 page 3 of 8


AIS), factored into the decision to discontinue its steel work. But the evidence at the

hearing shows that this confuses cause and effect. The employees abandoning ship

didn’t cause Matrix to lose the business; it was the effect of it. Indeed, the relationship

between Matrix and U.S. Steel had begun to deteriorate several months before the

employees jumped ship. And when U.S. Steel formally put an end to the relationship, as

Mr. Faroh testified, it didn’t really make sense for Matrix to continue in its steel

maintenance side of the business for only one customer.

       So where do things stand right now between Matrix and AIS? According to Mr.

Faroh, Matrix does not currently do steel maintenance work, and has no plans to get

back into steel maintenance business. On the flipside, AIS does not do capital

construction work, and Mr. Faroh could not think of an instance where AIS competed

against Matrix for capital construction work. The takeaway is that, presently, AIS is in

the steel maintenance business without competition from Matrix. And vice versa,

Matrix remains in the capital construction business without competition from AIS. In

short, they aren’t competitors.

                                     Discussion

      “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original); see

also Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of Am., Inc., 549

F.3d 1079, 1085 (7th Cir. 2008) (“a preliminary injunction is an exercise of a very far-

reaching power, never to be indulged in except in a case clearly demanding it.”). “In



                                                3
USDC IN/ND case 2:20-cv-00092-PPS-JEM document 84 filed 02/17/21 page 4 of 8


order to obtain a preliminary injunction, the moving party must show that: (1) they are

reasonably likely to succeed on the merits; (2) no adequate remedy at law exists; (3) they

will suffer irreparable harm which, absent injunctive relief, outweighs the irreparable

harm the respondent will suffer if the injunction is granted; and (4) the injunction will

not harm the public interest.” Joelner v. Village of Washington Park, Illinois, 378 F.3d 613,

619 (7th Cir. 2004).

       The party seeking the injunction must first show a reasonable likelihood of

success on the merits of its claims and a sufficiently imminent threat of irreparable harm

to it if no injunction is issued. See Aircraft Owners and Pilots Ass’n v. Hinson, 102 F.3d

1421, 1424 (7th Cir. 1996). If the moving party meets these two criteria, then the court

must balance the harms of erroneously granting or erroneously denying injunctive

relief, and must consider the public interest, including the effect an injunction or the

absence of an injunction would have on the interests of people not before the court. Id.

       In this case, even giving Matrix the benefit of the doubt and assuming that it is

reasonably likely to succeed on the merits, a preliminary injunction is still not

appropriate because Matrix hasn’t shown that it will suffer irreparable harm absent

injunctive relief. In other words, I never make it to the balancing test because Matrix

has not shown that it will be irreparably harmed if no injunction is entered.

       Matrix argues that the loss of its exclusive use of its confidential information and

trade secrets alone constitutes irreparable harm. [DE 54 at 15-17.] I don’t think this is

enough. There is simply no proof of continuing irreparable harm in this case. It is

undisputed that Matrix is no longer in the steel maintenance business, U.S. Steel is no



                                               4
USDC IN/ND case 2:20-cv-00092-PPS-JEM document 84 filed 02/17/21 page 5 of 8


longer its client, and Matrix now only does capital construction in the United States.

And it is undisputed that AIS does not do capital construction work, but does steel

maintenance instead. In other words, they really aren’t competitors. Matrix has left the

industry that AIS is in. While there may have been some initial harm done when the

individual employees left Matrix and took information with them to AIS, courts have

held that there is no irreparable harm to justify an injunction when a plaintiff alleges

that “the damage is done.” Arjo, Inc. v. Handicare USA, Inc., No. 18 C 2254, 2018 WL

5298527, at *9 (N.D. Ill. Oct. 25, 2018). Allegations of past irreparable harm are

insufficient to support a preliminary injunction – the plaintiff has to demonstrate that it

will suffer future harm in the interim, prior to the final resolution of the lawsuit. Matrix

has not done this. Moreover, while these documents may have made it easier for AIS to

quickly gain U.S. Steel as a client, this was not to Matrix’s detriment. The relationship

between U.S. Steel and Matrix had deteriorated to such an extent that the likelihood of

it ever being resuscitated is remote. So Matrix no longer works for U.S. Steel and has no

prospect of doing so in the near future. Because it is no longer in the steel maintenance

business, it is difficult to see how it will be harmed in that business moving forward.

       What’s more, although there is an abundance of evidence that the former Matrix

employees stole a trove of documents on their way out the door, there is scant evidence

that AIS is actually using those documents. Matrix’s counsel conceded at the hearing

that he did not have specific evidence of the individual defendants or AIS using any of

the information that was taken. Mr. Faroh testified he was not aware of AIS using any

confidential Matrix information to land any capital construction business and he was



                                             5
USDC IN/ND case 2:20-cv-00092-PPS-JEM document 84 filed 02/17/21 page 6 of 8


not aware of any circumstances showing AIS is threatening or planning to use any

Matrix confidential information. Mr. Faroh was also not aware of any of the individual

defendants doing anything to currently interfere with Matrix at all.

       There is also the evidence from the forensic computer specialist. The parties

disagree as to the conclusion to be drawn from the forensics. AIS claims it shows that

the information was never accessed after the individual defendants left Matrix. [DE 66

at 17; DE 66-8.] But Matrix contends that the “last accessed” date shows that some

documents were downloaded/accessed recently. [DE 67 at 9.] Nevertheless, the parties’

joint stipulation of facts about the forensics reflects that most of the thousands of

documents were accessed or modified only before the individual defendants left Matrix.

[DE 76.] In other words, most of the stolen documents were never accessed after the

employees left their employment with Matrix. That is also evidence that the risk of

future irreparable harm is fairly remote in this case.

       Although Matrix claims that irreparable harm exists in all cases like this

involving misappropriation of trade secrets, this is a mischaracterization of the law.

The cases cited by Matrix are distinguishable. For example, the court in Badger

Daylighting Corp. v. Palmer, No. 1:19-cv-02106-SEB-MJD, 2019 WL 4572798, at *12 (S.D.

Ind. Sept. 20, 2019), found an injunction was necessary in part because of the

defendant’s “reticence in taking responsibility for his wrongful taking of Badger’s

business documents has complicated the Court’s and the parties’ ability to resolve these

issues without injunctive relief.” Matrix’s conduct was quite different in this case, as it

has already given the drives with AIS information to a forensic specialist and has



                                             6
USDC IN/ND case 2:20-cv-00092-PPS-JEM document 84 filed 02/17/21 page 7 of 8


worked with Matrix to resolve the document issue. In CDW LLC v. NETech Corp., 722

F.Supp.2d 1062, 1064 (S.D. Ind. 2010), the court ruled that “[w]hen an employee has

been hired in violation of an employment agreement, Indiana courts will infer that the

plaintiff has been irreparably harmed.” And in CDW, the defendant did not advance

any rationale to rebut the inference. Id. Here, Matrix has not showed that there were

any contractual provisions that would have prevented the individual defendants from

going to AIS, and AIS has put forth evidence and argument that Matrix is not being

irreparably harmed. Last, HCAFranchise Corp. v. Alisch, No. 3:16-cv-476, 2016 WL

10706285, at *7 (N.D. Ind. Aug. 12, 2016), involved misappropriating trade secrets and

violating a covenant not to compete between competitors and even there, the court

found the trade secret misappropriation gave rise to a presumption of irreparable harm,

which was unrebutted.

       Even if I apply a presumption of irreparable harm in this case, AIS has

successfully rebutted that presumption. Therefore, Matrix cannot succeed by arguing it

is necessarily suffering irreparable harm just because its former employees took some

documents to AIS on their way out the door.

       Because I find that Matrix will not suffer irreparable harm without an injunction,

its request for a preliminary injunction is denied. This isn’t to say that Matrix might not

ultimately be meritorious in its underlying claims in this lawsuit. I just don’t believe the

extraordinary remedy of an injunction and requiring AIS to submit to a forensic expert

evaluating all personal and business accounts on their e-mail and electronic devices is

justified.



                                             7
USDC IN/ND case 2:20-cv-00092-PPS-JEM document 84 filed 02/17/21 page 8 of 8


                                     Conclusion

      For the above-referenced reasons, Plaintiff, Matrix North American

Construction, Inc.’s Motion for Preliminary Injunction [DE 53] is DENIED.

SO ORDERED.

ENTERED: February 17, 2021.



                                       /s/ Philip P. Simon
                                       PHILIP P. SIMON, JUDGE
                                       UNITED STATES DISTRICT COURT




                                          8
